Exhibit 10.2 CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (this “Agreement”) is dated January 27, 2010, and is entered into in Yixing City, Jiangsu Province, People’s Republic of China (“PRC” or “China”) by and between Yixing Dragon Path Environment Technology Limited (“Party A”), and Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.(“Party B”). Party A and Party B are referred to collectively in this Agreement as the “Parties.” RECITALS (1) Party A, a company incorporated in the PRC as a foreign invested enterprise, has the expertise in the business of consulting; (2) Party B, a company incorporated in China, is engaged in the technical research, development and design of the equipments for environmental pollution prevention and control; manufacturing and sales of the equipments for water-pollution prevention and control, building-use heat insulating materials and glass fiber reinforced plastic products; contractor of the environmental engineering; import or export of various products and technology on behalf of this company itself or as the agent of others (except those products or technology limited or prohibited by the state) (the “Business”); (3) The Parties desire that Party A provide consulting and other relevant services relating to the Business to Party B; The Parties are entering into this Agreement to set forth the terms and conditions under which Party A shall provide consulting and other related services to Party B. NOW THEREFORE, the Parties agree as follows: 1. DEFINITIONS 1.1 In this Agreement the following terms shall have the following meanings: “Affiliate,” with respect to any Person, shall mean any other Person that directly or indirectly controls, or is under common control with, or is controlled by, such Person.As used in this definition, “control” shall mean possession, directly or indirectly, of power to direct or cause the direction of management or policies (whether ownership of securities or partnership or other ownership interests, by contract or otherwise); “Consulting Services Fee” shall be as defined in Clause 3.1; “Indebtedness” shall mean, as to any Person, without duplication, (i) all indebtedness (including principal, interest, fees and charges) of such Person for borrowed money for the deferred purchase price of property or services, (ii) the face amount of all letters of credit issued for the amount of such Person and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on any property owned by such person, whether or not such liabilities have been assumed by such Person, (iv) the aggregate amount required to be capitalized under leases under which such Person is the lessee and (v) all contingent obligations (including, without limitation, all guarantees to third parties) of such Person; “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or other), preference, priority or other security agreement of any kind or nature whatsoever (including, without limitation, any conditional sale or other title retention agreement, any financing or similar statement or notice filed under recording or notice statute, and any lease having substantially the same effect as any of the foregoing); “Person” shall mean any individual, corporation, company, voluntary association, partnership, joint venture, trust, unincorporated organization, entity or other organization or any government body; “PRC” means the People’s Republic of China; “Services” means the services to be provided under the Agreement by Party A to Party B, as more specifically described in Clause 2. 1.2 The headings in this Agreement shall not affect the interpretation of this Agreement. 2. RETENTION AND SCOPE OF SERVICES 2.1Party B hereby agrees to retain the services of Party A, and Party A accepts such appointment, to provide to Party B services in relation to the current and proposed operations of Party B’s business in the PRC pursuant to the terms and conditions of this Agreement.The services subject to this Agreement shall include, without limitation: (a)General Business Operation.Provide general advice and assistance relating to the management and operation of the Business of Party B. (b)Human Resources. (i)Provide general advice and assistance in relation to the staffing of Party B, including assistance in the recruitment, employment and secondment of management personnel, administrative personnel and staff of Party B; (ii) Provide training of management, staff and administrative personnel; 2 (iii)Assist Party B to establish an efficient payroll management system; and (iv)Provide assistance in the relocation of Party B’s management and staff. (c)Business Development.
